DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (EP 2 908 400 A1) and Paik et al. (2006/0072262).
Regarding independent claims 1, 12, and 13, Kobayashi teaches a power supply system and method (Fig. 1), comprising: 
two power supply units (101 or 104b) ([0017], [0020]);
a power consumption unit (101 or 104a); and 
a regulating device (100; [0011]) comprising a processor and a memory storing a set of instructions, the instructions, when loaded and executed by the processor, causing the processor to: provide a first data set with information regarding a minimum and maximum electrical power supply rate for each of the two power supply units ([0049], [0050]); 
provide a second data set with information regarding a power requirement of the power consumption unit ([0049]), and a weighting (i.e. priority) of each of the power supply units, wherein the weighting depends on a respective form of power generation and/or location ([0020], [0039] and Fig. 5; [0059], [0060]); 
provide a target function for an optimization method, wherein the target function includes the first data set, the second data set, and the weightings of the power supply units as parameters; wherein the target function calculates a price for the power supplied by each of the two power supply units and/or a carbon dioxide emission rate for each of the two power supply units ([0039], [0084]-[0086]); 
analyze the target function to identify a local maximum or a local minimum as an extreme value; and regulate the power transfer from each of the two power supply units to the power consumption unit to achieve the extreme value of the target function ([0049]-[0055]);
two first data connections for exchanging the first data sets between the respective two power supply units and the regulating device; a second data connection for exchanging the second data set between the power consumption unit and the regulating device (data connections are lines from different 103s to 100 via 105); and a power transfer line (106) between each of the power supply units and the power consumption unit for electrical power transfer. ([0017], [0018], [0021], [0054], [0055])
Kobayashi fails to explicitly teach the second data set including a non-zero maximum period of time for which the power requirement of a load may be temporally shifted.  Paik teaches a similar power supply system and method ([0013], [0014], [0033], Fig. 1 of Paik) to that of Kobayashi.  Paik also teaches providing a data set with information regarding a non-zero maximum period of time for which the power requirement may be temporally shifted for convenience of the power supply units and controlling the flow of power to comply with the non-zero maximum period of time ([0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Paik’s data set with information regarding a non-zero maximum time period into Kobayashi’s invention to have more information regarding the loads which would allow for a more precise control of power flow throughout the system    
Regarding claim 2, Kobayashi teaches using meeting the power requirement of the power consumption unit with the power supply rates of the two power supply units as a secondary condition of the target function. ([0049], [0050], [0054])
Regarding claim 3, Kobayashi teaches each power supply unit is weighted according to a respective form of power generation and/or a respective geographical location. ([0090]-[0093])
 Regarding claim 4, Kobayashi teaches each power supply unit is weighted according to a respective operator. ([0039])
Regarding claim 5, Kobayashi teaches the second data set includes information regarding separable (i.e. a single source) and/or temporally shiftable electrical power.
Regarding claim 6, Kobayashi teaches there are two consumption units ([0017]); a first data set for each of the at least two power consumption units includes a weighting of the respective consumption unit ([0020]); and the target function includes the weighting of the consumption units as a parameter ([0054]).
Regarding claim 7, Kobayashi teaches each power consumption unit is weighted according to a respective form of power consumption and/or according to a respective location. ([0090]-[0093])
Regarding claim 8, Kobayashi teaches each power consumption unit is weighted according to a respective operator. ([0039])
Regarding claim 10, Kobayashi teaches the power supply unit comprises an energy storage device ([0103]); the first data set includes at least one datum selected from the group consisting of: availability of electrical energy stored within the energy storage device, a minimum or maximum capacity of the energy storage device, a charging efficiency of the energy storage device, and/or a loss rate of the energy storage device. ([0050])
Regarding claim 14, Kobayashi teaches each of the power supply units comprises a measuring device recording information from the first data set of the respective power supply unit and/or the power consumption unit comprises a measuring device for recording information from the second data set. ([0018]; the measuring device records and then sends the info to the controller)
3.	Claim(s) 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (EP 2 908 400 A1) and Paik et al. (2006/0072262) as applied to claims 1 and 13 above, and further in view of Rouvala et al. (2013/0226484).  Kobayashi and Paik teach the power supply system and method as described above.  They fail to explicitly teach the use of a user input for accepting the weightings.  Rouvala teaches a similar power supply system and method (Fig. 1) to that of Kobayashi.  Rouvala teaches accepting the weightings of each power supply unit from a user input. ([0037])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a user input for accepting the weightings into Kobayashi’s invention, since it would allow for the user to control the weightings and have more say in the operation of the power system and method.
4.	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (EP 2 908 400 A1) and Paik et al. (2006/0072262) as applied to claims 1 and 10 above, and further in view of Ishida (2012/0249068).  Kobayashi and Paik teach the power supply system and method as described above.  They fail to explicitly teach the energy storage device being associated with an electric vehicle.  Ishida teaches a similar power supply system and method to that of Kobayashi.  Ishida teaches an energy storage device in the power supply system being associated with an electric vehicle ([0030], [0034]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the energy storage device taught in Kobayashi’s invention being associated with an electric vehicle, since Kobayashi was silent as to the type of energy storage device and Ishida teaches one known in the art associated with an electric vehicle.
Response to Arguments
5.	Applicant’s arguments, filed September 27, 2022, with respect to the rejection(s) of claim(s) 1, 12, and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paik et al. (2006/0072262).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
10-19-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836